          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

AMANDA HART,
ADC #709335                                              PLAINTIFF

v.                     No. 3:18-cv-143-DPM

AMANDA MCDANIELS,
OIC/Sgt., Craighead County
Detention Center                                        DEFENDANT

                           JUDGMENT
     Hart's complaint is dismissed without prejudice.




                                     D.P. Marshall Jr.
                                     United States District Judge
